Citation Nr: 1502076	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky




THE ISSUE

Entitlement to service connection for a skin rash, to include as due to in-service exposure to contaminated drinking water at Camp Lejeune, North Carolina.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The Board observes that the Veteran's claim of entitlement to service connection for a skin condition was initially denied by the RO in Augusta, Maine, in a February 2010 rating decision.  However, because the Veteran submitted a statement in July 2010 along with an authorization for private medical records not previously associated with the claims file which are pertinent to his claim, the Veteran submitted new evidence within one year of the February 2010 rating decision; thus, the Veteran's claim was reconsidered pursuant to 38 C.F.R. § 3.156(b) in the April 2011 rating decision on appeal.  Accordingly, the Board finds that the issue on appeal is one of entitlement to service connection, and not whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran underwent a VA examination with regard to his claim in February 2011.  The VA examiner diagnosed tinea corporis and opined that the Veteran's tinea corporis was not related to his exposure to contaminated water while stationed at Camp Lejeune.  However, the VA examiner did not address all pertinent evidence in favor of the Veteran's claim.  Specifically, the Veteran's service treatment records reflect findings of skin rash and acne during his active duty service.  As this pertinent evidence was not discussed by the VA examiner, the Board does not find the VA opinion to be adequate in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  

Accordingly, the Veteran should be provided with a new VA examination which addresses all pertinent evidence in the claims file.  In addition to an opinion regarding whether the Veteran's current skin disorder is related to his in-service exposure to contaminated drinking water at Camp Lejeune, the examiner should provide an opinion as to whether the Veteran's current skin disorder is otherwise directly related to his active duty service, and whether his in-service skin symptoms were an early manifestation of his current skin disorder.  

Additionally, the private medical evidence submitted by the Veteran reflects that he was diagnosed with mycosis fungoides, a type of cutaneous T-cell lymphoma, in 2004.  It is unclear from the February 2011 VA examination report whether the Veteran still has mycosis fungoides, or whether that is a resolved condition.  Accordingly, the VA examiner should state whether the Veteran still has mycosis fungoides.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of any skin disorder found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  The examiner must state all diagnosed skin disorders found on examination, and must specifically state whether the Veteran still has a diagnosis of mycosis fungoides.  Based upon a complete review of the evidence of record, the VA examiner must provide the following opinions:

 *Is it at least as likely as not (i.e., a 50 percent probability or more) that any skin disorder currently diagnosed, or diagnosed during the appeal, even if currently resolved, was caused or incurred as a result of exposure to contaminated water at Camp Lejeune during the Veteran's active duty service? 

*If not, is it at least as likely as not that any currently diagnosed skin disorder, or diagnosed during the appeal, even if currently resolved, is otherwise directly related to his active duty service, to include his in-service skin complaints?  The examiner should specifically comment on whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed skin disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After the requested medical opinion has been obtained, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




